Citation Nr: 0802183	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1988 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2006, 
the veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, in November 2006, the Board 
remanded for further development.   


FINDING OF FACT

With resolution of all reasonable doubt in the veteran's 
favor, schizophrenia, paranoid type, had its onset during 
service. 


CONCLUSION OF LAW

Schizophrenia, paranoid type, was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.129, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether statutory and 
regulatory notice and development requirements have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran on the issue in appellate 
status and a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).  As 
discussed below, there is no indication that psychosis 
manifested to a degree of 10 percent within one year from 
service discharge.

There is no question that the veteran currently has 
schizophrenia as noted in multiple VA treatment records and 
examination reports.  

Service medical records are negative for schizophrenia or any 
other psychiatric disorder.  In fact, on an Occupational 
Health Surveillance Examination report in June 1990, the 
veteran denied mental/emotional illness, depression, 
difficulty concentrating, or excessive anxiety.  The 
examination at service discharge noted a normal psychiatric 
evaluation.   

Post-service medical records show treatment for schizophrenia 
and the veteran's reports to VA examiners and practitioners 
that his schizophrenia symptoms began during service.  For 
example, in October 2004, the veteran reported that he had 
been paranoid in the military.  In April 2005, it was noted 
that the veteran began experiencing auditory hallucinations 
and paranoid delusions while he was in the military, but his 
paranoia kept him from reporting it.  The VA psychiatrist 
stated that it seemed at least as likely as not that the 
veteran's paranoid schizophrenia first manifested itself when 
he was in the military.  In September 2005, the veteran again 
reported that his symptoms began during military service.  
The VA psychiatrist noted that the veteran has consistently 
reported his symptoms began in service and given his chronic 
severe paranoia, it was not was surprising that he did not 
report the initial symptoms to anyone and that initiation of 
treatment was delayed.  

In its November 2006 remand, the Board noted that there was 
no indication that the above medical professionals reviewed 
the claims file in making their determination.  Pursuant to 
the November 2006 Board remand, an opinion was rendered in 
December 2006.  Based upon review of the claims folder and 
thorough discussion of the veteran's mental status, the 
examiner noted chronic paranoid schizophrenia among the 
various diagnoses.  She noted that chronic paranoid 
schizophrenia appears to best fit the veteran's overall 
presentation and it was an illness which typically manifests 
in the late teens and early 20's during a time of significant 
stress such as the veteran's military training which 
coincided with the death of his maternal grandmother who 
raised him.  The examiner opined that it was at least as 
likely as not that the veteran suffers from schizophrenia and 
that it manifested during his service.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and his family's 
account of having schizophrenia symptoms since service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).  In 
this capacity, the Board finds the veteran and his family are 
competent to do so.  Layno; 38 C.F.R. § 3.159(a)(2).  
Further, the Board also concludes that he is a credible 
historian regarding his in-service symptoms and chronic 
symptomatology since service.  Indeed, the veteran has 
consistently reported that his symptoms began in service and 
his family's statements as to his behavior during that time 
are also consistent with his disability.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996) (When determining whether lay evidence is 
satisfactory, the Board may consider internal consistency, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and, if a hearing has 
been held, the demeanor of the witness).  As such, and with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
schizophrenia, paranoid type, is warranted.


ORDER

Service connection for schizophrenia, paranoid type is 
allowed, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


